Order entered June 8, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00483-CV

                               CITY OF DALLAS, Appellant

                                              V.

                                 NANCY BEGGS, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-14997-M

                                           ORDER
       We GRANT appellant’s June 2, 2015 second unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than July 13, 2015. No further extensions will

be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE